DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on January 29, 2021, and February 18, 2021, has been entered. All references to this application refer to the U.S. Patent Application Publication No. 2019/0102060 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-11, and 13-21 are pending in this case. Claims 1, 3-5, 11, 13-15, and 21 were amended via the RCE. Claims 2 and 12 were cancelled via the RCE. Claims 1, 11, and 21 were further amended via the Supplemental Amendment.1 Claims 1, 11, and 21 are the independent claims. Claims 1, 3-11, and 13-21 are rejected.

Claim Objections
Claims 1, 11, and 21 are objected to because of the following informalities:  
At the end of the first wherein clause (e.g., the first major amendment to the independent claims), each of claims 1, 11, and 21 recite “…and the another page is displayed in the displayed in the display area.” This should recite “…and the another page is displayed in the display area.”
Additionally, in the second wherein clause (2nd major amendment), each of claims 1, 11, and 21 recite “…such that a certain part of the item of the item is held by the user at the predetermined 
Appropriate corrections are required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-11, 13-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0260997 A1, filed by Ozaki on April 7, 2011, and .

With respect to independent claim 1, Ozaki discloses an information processing apparatus that displays an item in a display area of a display unit, the information processing apparatus comprising: 
At least one processor causing the information processing apparatus to act as: Ozaki discloses a processor configured to control objects within a GUI (see Ozaki, Fig. 4). 
A control unit configured to control movement of the item in accordance with a drag operation by a user; Ozaki discloses a processor configured to control objects within a GUI, and the use of drag and drop gestures (see Ozaki, paragraphs 0035 [describing the touch screen and drag control program that determines a selected object, performs the drag operation on the selected object, and determines where the object is throughout the duration of the drag operation, including when it determines that the object has been dragged toward a particular boundary of the screen] and 0047-0051 [describing the drag control program comprising a drag detection module, object position determination module, and object movement module that, when an object is selected by a touch gesture, moves the selected object in accordance with the drag detected on the touch screen and determines whether the object has been moved toward a boundary of the screen]).
An obtaining unit configured to obtain an input position of the drag operation by the user in the display area; Ozaki discloses a touch screen for obtaining the input position of the drag operation (start of the drag operation) (see Ozaki, paragraphs 0035 and 0047-0051, described supra).
wherein, in a case where the item that is arranged at a predetermined position on a predetermined page reaches a first end part in the display area by the drag operation, another page different from the predetermined page is displayed in the display area and in a case where the item that is arranged at the predetermined position on the predetermined page reaches a second end part opposite from the first end part in the display area by the drag operation, still another page different from both of the predetermined page and the another page is displayed [] in the display area.
	However, Horiike teaches a multi-page interface in which objects can be organized and moved between pages via drag and drop operations, such that when an object is dragged to a boundary for a predetermined amount of time, the page transitions to another page (forward or backward, depending on which end is contacted) (see Horiike, paragraphs 0039 [a user can move an icon from a first page to another page] and 0042-0049 [describing the process of dragging an icon from a first page to the edge of the first page for a predetermined threshold of time, after which the page transitions to a second page, allowing the user to drop the icon into one of a plurality of available slots on the second page]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ozaki and Horiike before him before the effective filing date of the claimed invention, to modify the apparatus of Ozaki to incorporate page transitions when a user drags an object to an end of the display area as taught by Horiike. One would have been motivated to make such a combination because this eases the work necessary to move icons from one page to another by simplifying the amount and types of gesture inputs, as taught by Horiike (see Horiike, paragraphs 0006-0007 [“The drag & drop operation is intuitive and easy to understand when a user moves a specific icon from the present page to an arbitrary page in a state where numerous application icons are disposed, like the above-mentioned smartphone. However, if the system used for a conventional smartphone is directly applied to an apparatus that has a large-size screen, a long-distance dragging operation will be required to move an icon to the right or left end portion of the screen. Therefore, an operational burden of the user 
	Ozaki, as modified by Horiike, further teaches wherein, when the item that is arranged at the predetermined position on the predetermined page is moved by the drag operation, the drag operation is started such that a certain part of the item [] is held by the user at the predetermined position, the drag operation is performed such that a first part of the item is held by the user at a position where the item being dragged is coming closer to the first end part than the predetermined position is to the first end part, wherein the first part is a part that is closer to the second end part than the certain part is to the second end part, and the drag operation is performed such that a second part of the item is held by the user at a position where the item being dragged is coming closer to the second end part than the predetermined position is to the second end part, wherein the second part is a part that is closer to the first end part than the certain part is to the first end part.
	Ozaki further teaches repositioning the object underneath the user’s finger when the user drags the object to a first border edge based on the starting position of the drag and the destination of the drag, such that, for example, if the user drags the object from the left to the right, as the user approaches the right edge, the representation of the cursor “grab point” of the object will appear to move toward the left; alternatively, if the user drags the object to the left beginning from the right side, nd and 3rd images in the figure)]). 

With respect to dependent claim 3, Ozaki, as modified by Horiike, teaches the information processing apparatus according to Claim 1, as described above.
	Ozaki further teaches the apparatus wherein the display is performed such that, based on the input position, the closer the item is to the first end part, the closer the part of the item held by the user is to the second end part.
	Osaki further teaches that representation of the “grab point” dynamically moves away from the direction of the drag (e.g., if dragging to the right edge, the grab point will move left, if dragging to the right, it will move to the left, if dragging up, it will move towards the bottom, if dragging to the bottom, it will move to the top (see Ozaki, Figs. 6-9 and 11, described supra, claim 1).

With respect to dependent claim 4, Ozaki, as modified by Horiike, teaches the information processing apparatus according to Claim 1, as described above.
	Ozaki further teaches the apparatus wherein the part of the item held is the same irrespective of the position where the item is arranged in a timing when the item arranged in the display area is held before the drag operation, and the part of the item held changes when the item is moved by the drag operation.
supra, claim 1).

With respect to dependent claim 5, Ozaki, as modified by Horiike, teaches the information processing apparatus according to Claim 1, as described above.
	Ozaki further teaches the apparatus wherein, in a case where the item is located at a central part in the display area by the drag operation, a central part of the item is held by the user.
	Ozaki further teaches that the initial touch is at the center of the object (see Ozaki, Figs. 6-9 and 11, described supra, claim 1).

With respect to dependent claim 7, Ozaki, as modified by Horiike, teaches the information processing apparatus according to Claim 1, as described above.
	Horiike further teaches wherein the item is arranged in the another page when the item dragged in the different page is dropped.
	Horiike further teaches that the icon is arranged within the second page when the user drops the icon (see Horiike, paragraphs 0042-0049, described supra, claim 1).

With respect to dependent claim 8, Ozaki, as modified by Horiike, teaches the information processing apparatus according to Claim 1, as described above.
	Horiike further teaches the apparatus wherein a page change area for changing a page to be displayed in the display area is arranged in the first end part in the display area, and the page to be displayed changes when the item is moved to the first end part and at least part of the item is overlapped with the page change area.
supra, claim 1).

With respect to dependent claim 9, Ozaki, as modified by Horiike, teaches the information processing apparatus according to Claim 1, as described above.
	Horiike further teaches the apparatus wherein the at least one processor further causes the information processing apparatus to act as: 
A layout unit configured to arrange an image in a slot in a template to perform layout; Horiike further teaches a multi-page interface in which objects are initially arranged within the pages into a layout template (see Horiike, paragraphs 0034-0038 [describing the display area presented to the user prior to customization, in which the buttons are prearranged within the menu template]).
Wherein, after the layout unit performs the layout, the control unit moves the image arranged in the slot as the item in accordance with the drag operation by the user; Horiike further teaches that the user is able to customize the pre-configured layout (see Horiike, paragraphs 0039 and 0042-0049, described supra, claim 1).

With respect to dependent claim 10, Ozaki, as modified by Horiike, teaches the information processing apparatus according to Claim 1, as described above.
	Horiike further teaches the apparatus wherein the item is an icon of a predetermined application, and wherein the control unit moves the icon in accordance with the drag operation by the user.
supra, claim 1)

Independent claim 11, and its respective dependent claims 12-15 and 17-20, recite a display control method of displaying an item in a display area on a display unit, the display control method performed by the apparatus of independent claim 1, and its respective dependent claims 2-5 and 7-10. Accordingly, independent claim 11, and its respective dependent claims 12-15 and 17-20, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-5 and 7-10, which are incorporated herein.

Independent claim 21 recites a non-transitory storage medium storing a program for causing a computer to execute a display control method of displaying an item in a display area on a display unit, the display control method performed by the apparatus of independent claim 1. Accordingly, independent claim 21 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki, in view of Horiike, further in view of U.S. Patent Application Publication No. 2014/0047369 A1, filed by Schiller on August 12, 2013, and published on February 13, 2014 (hereinafter Schiller).

With respect to dependent claim 6, Ozaki, as modified by Horiike, teaches the information processing apparatus according to Claim 1, as described above.
wherein, in a case where the drag operation of the item is released and the item is dropped before the another page is displayed in the display area, the control unit executes cancel processing for returning the item to the predetermined position. 
	However, Schiller teaches a drag and drop method for arranging phots within a browser with dedicated slots and a photo tray, wherein there are areas designated as valid drop target zones and areas designated as invalid target zones, wherein if a user attempts to drop a photo in an invalid drop target zone, the drag operation is cancelled, and the image is returned to its original location (see Schiller, paragraphs 0031-0032 [describing the process when a user attempts to drop dragged photos onto an invalid drop target; the photos are snapped back to their original locations; alternatively, animation can be used to render the drag images being returned to their original locations]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ozaki, Horiike, and Schiller before him before the effective filing date of the claimed invention, to modify the apparatus of Ozaki, as modified by Horiike, to incorporate drag cancellation processing as taught by Schiller. One would have been motivated to make such a combination because this prevents a user from dropping images onto invalid targets and assists the user in organizing images by returning them to their original positions within the user interface, as taught by Schiller (see Schiller, paragraphs 0031-0032, described supra).
	Ozaki, as modified by Horiike and Schiller, further teach
Wherein, in a case where an input to the item by the user is accepted before the item is returned to the predetermined position by the cancel processing, the control unit resumes the drag operation of the item by stopping the cancel processing; Ozaki further teaches that the drag operation can be interrupted, and if the user resumes the drag operation within a threshold period of time, the drag operation is resumed (see Ozaki, paragraphs 0058-0061 [describing how 
Wherein, even in a case where an input to an area other than the item by the user is accepted before the item is returned to the predetermined position by the cancel processing, the control unit resumes the drag operation of the item at a position corresponding to the input by stopping the cancel processing and moving the item to the position corresponding to the input; Ozaki further teaches that the drag operation can be interrupted, and if the user resumes the drag operation within a threshold period of time, the drag operation is resumed (see Ozaki, paragraphs 0058-0061, described supra).

Dependent claim 16 recites a display control method of displaying an item in a display area on a display unit, the display control method performed by the apparatus of dependent claim 6. Accordingly, dependent claim 16 is rejected under the same rationales used to reject dependent claim 6, which are incorporated herein.

Response to Arguments
Applicant's arguments filed January 29, 2021, and February 18, 2021, have been fully considered but they are not persuasive.

	As an initial note, in view of the amendments, the Undasan reference is no longer included in any of the rejections of record.

	Applicant argues that Ozaki and Horiike fail to the teach the claimed invention because they fail to teach that “a left-side part of an item is held by a user when the item is moved toward the right end 2
	Applicant argues that in the Final Rejection, the Examiner admitted that Ozaki and Horiike failed to teach this aspect of the invention, and relied upon Undasan for such teachings. This misinterprets the Examiner’s previous position. In view of the then-claim language, the Examiner felt that while Ozaki appeared to teach the general aspect of the limitation, it failed to teach some of the specifics, and therefore, the Undasan reference was included. However, as clearly indicated in the Final Rejection, the Examiner explained how Ozaki taught the dynamic adjustment of the grab point of the object as it approached a border (see Final Rejection, page 6).
	In view of the clarifying amendments submitted with the Request for Continued Examination, and furthermore, based on the Interview conducted on February 16, 2021, the Examiner reconsidered the teachings of Ozaki and determined that Ozaki taught the amended language, which obviated the need for the Undasan reference. 
	Specifically, as can be seen in Figs. 6-9 of Ozaki, as the user drags the object toward the right edge of the display from the left side of the display, the “grab point” of the dragged object dynamically moves away from the direction of the drag to provide the user with a clearer view of the object when it impacts the edge and transitions to the second screen. Once the object fully transitions to the second screen, the “grab point” returns to a neutral location on the object.
	Similarly, as depicted in Fig. 11, as the user drags a window down from a bottom screen toward the top edge, the “grab point” of the window dynamically moves towards the bottom of the window, providing the user with a clearer view of the window as it impacts the top edge. Once the object has transitioned into the top screen, the “grab point” of the window returns to the top of the window.
	This teaches the claim language of the independent claims.
	Accordingly, the claims are rejected as described above.

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim markups below include the amendments from both the RCE and the Supplemental Amendment.
        2 The Remarks relating to the rejections under 35 USC 103 are substantially similar in both the January 29, 2021, submission and the February 18, 2021, submission, but the page numbering is different. The Response to Arguments above cites to the page numbering of the February 18, 2021, submission.